STATE OF MINNESOTA
                                 IN COURT OF APPEALS
                                       A15-0050

                                     State of Minnesota,
                                         Respondent,

                                              vs.

                                Adaiah Deontraie Townsend,
                                        Appellant.

                                  Filed December 7, 2015
                                         Affirmed
                                     Klaphake, Judge*

                               Hennepin County District Court
                                 File No. 27-CR-13-31433

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Michael Richardson, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

Carlo E. Faccini, Sensus Legal Center, Anoka, Minnesota (for appellant)

         Considered and decided by Smith, Presiding Judge; Stauber, Judge; and Klaphake,

Judge.

                                      SYLLABUS

         A factual basis for a valid guilty plea to the crime of aiding an offender after the

fact can be established without regard to whether the principal offender is convicted of

the underlying offense.




*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                                      OPINION

KLAPHAKE, Judge

       Appellant argues that the district court erred by denying his motion to withdraw

his guilty plea to the offense of aiding an offender after the fact, Minn. Stat. § 609.495,

subd. 3 (2012), when a jury subsequently found the principal offender not guilty of the

underlying offense. We affirm.

                                         FACTS

       In May or June 2013, appellant Adaiah Donotraie Townsend purchased a handgun

from Damin Shufford. On June 26, 2013, Shufford asked Townsend if he could have the

gun back because he intended to rob someone. Townsend loaned him the unloaded gun.

Later that day, Shufford called Townsend and asked him to go to the parking lot of an

apartment complex. Shufford gave Townsend the gun and told him that the “situation

went sour, and he had to slump the guy.” Shufford led Townsend and two others, Steven

Graham and Davonte Trawick, to another parking lot, and showed them a dead man in a

car. Graham removed a wallet from the car and distributed money among the group of

four. Shufford asked for the gun, but Townsend did not give it to him.

       In August 2013, the gun was found in Townsend’s possession after police stopped

a car in which he was a passenger. The gun was identified as the murder weapon and

Townsend was arrested and charged with aiding and abetting first- and second-degree

murder, and aiding and abetting attempted first-degree aggravated robbery.             An

indictment for aiding and abetting first-degree murder was subsequently returned. After

plea negotiations, Townsend agreed to plead guilty to an amended offense of aiding an


                                            2
offender after the fact, and to testify against Shufford.       Before he was sentenced,

Townsend testified at Shufford’s trial. Shufford was found not guilty by the jury.

       Townsend moved at his sentencing hearing to withdraw his guilty plea, under both

the fair-and-just and manifest-injustice standards. The district court denied his motion

and sentenced Townsend to 74 months in prison. This appeal followed.

                                          ISSUES

       1.     Did the district court err by refusing to permit Townsend to withdraw his

guilty plea to correct a manifest injustice?

       2.     Did the district court abuse its discretion by refusing to permit Townsend to

withdraw his plea before sentencing under the fair-and-just standard?

                                        ANALYSIS

       A defendant does not have an absolute right to withdraw a guilty plea. State v.

Farnsworth, 738 N.W.2d 364, 371 (Minn. 2007). “At any time the court must allow a

defendant to withdraw a guilty plea upon a timely motion and proof to the satisfaction of

the court that withdrawal is necessary to correct a manifest injustice.” Minn. R. Crim. P.

15.05, subd. 1.

       Before sentencing, a district court may permit a defendant to withdraw a guilty

plea “if it is fair and just to do so.” Minn. R. Crim. P. 15.05, subd. 2. Under the fair-and-

just standard, the district court may exercise its discretion and permit withdrawal of a

guilty plea, after giving “due consideration to the reasons advanced by the defendant.”

Farnsworth, 738 N.W.2d at 371 (quoting Minn. R. Crim. P. 15.05, subd. 2). Townsend

asserts that both standards apply to his motion to withdraw his guilty plea.


                                               3
                                              I.

       Townsend argues that the district court erred by refusing to permit him to

withdraw his guilty plea in order to correct a manifest injustice. A manifest injustice

occurs when a guilty plea is not valid. State v. Raleigh, 778 N.W.2d 90, 94 (Minn. 2010).

To be valid, a guilty plea must be accurate, voluntary, and intelligent. Id. Townsend

concedes that his plea was voluntary and intelligent. “The accuracy requirement protects

a defendant from pleading guilty to a more serious offense than that for which he could

be convicted if he insisted on his right to trial.” Id. “There must be sufficient facts on the

record to support a conclusion that defendant’s conduct falls within the charge to which

he desires to plead guilty.”     Lussier v. State, 821 N.W.2d 581, 588 (Minn. 2012)

(quotation omitted). Townsend has the burden of demonstrating that his plea was not

accurate. Raleigh, 778 N.W.2d at 94. We review the validity of a plea as a question of

law subject to de novo review. Id.

       Townsend contends that the factual basis for his plea was inaccurate because the

state could not prove the elements of the offense to which he pleaded guilty: that

Shufford committed the offense of first-degree murder and that Townsend knew that he

did. Townsend argues that the facts that he testified to at Shufford’s trial were the same

as those used as a factual basis for his plea, and a jury concluded that these facts did not

prove beyond a reasonable doubt that Shufford was guilty. Therefore, Townsend asserts,

these facts do not provide an adequate factual basis for his guilty plea.

       The statute under which Townsend was convicted provides that “[w]hoever

intentionally aids another person whom the actor knows or has reason to know has


                                              4
committed a criminal act, by destroying or concealing evidence of that crime, . . . [or]

receiving the proceeds of that crime . . . is an accomplice after the fact.” Minn. Stat.

§ 609.495, subd. 3. The elements of this offense are: (1) Shufford committed the crime

of first-degree murder; (2) Townsend knew or had reason to know that Shufford

committed first-degree murder; (3) Townsend concealed evidence of the crime or

received proceeds of the crime; and (4) Townsend acted with intent to aid Shufford. See

10A Minnesota Practice, CRIMJIG 24.13 (2006). This offense is distinguished from

those in which a person aids and abets the commission of a crime or conspires with

another to commit a crime; a person who aids an offender after the fact “‘interfere[es]

with the processes of justice and is best dealt with in those terms.’” State v. Skipintheday,

717 N.W.2d 423, 427 (Minn. 2006) (quoting 2 Wayne R. LaFave, Substantive Criminal

Law § 13.6(a), at 404 (2d ed. 2003)).

       Townsend argues that his factual admissions are inadequate because he could not

know that a crime was committed if Shufford was found not guilty of first-degree

murder. He relies on In re Welfare of A.C.N., 583 N.W.2d 303, 305-06 (Minn. App.

1998), in which this court stated “that the element of knowledge of the underlying

offense must be proven as other elements.”           But A.C.N. was decided before an

amendment to the statute, which added the words “has reason to know” to the statute.

See 2001 Minn. Laws 1st Spec. Sess. ch. 8, art. 8, §§ 24-25, at 2082-83 (amending

section 609.495, subdivisions 1(a) and 3). This amendment “reduced the state’s burden

of proof by allowing the prosecutor to show that the accused has reason to know that a




                                             5
crime has been committed.” State v. Hager, 727 N.W.2d 668, 675 (Minn. App. 2007)

(quotation omitted).

       The crucial point here is the first element: whether Shufford committed first-

degree murder if he was later found not guilty. The statutory language is “the actor

knows or has reason to know [that someone] has committed a criminal act.” Minn. Stat.

§ 609.495, subd. 3.        “The objective of statutory interpretation is to ascertain and

effectuate the Legislature’s intent.” State v. Rick, 835 N.W.2d 478, 482 (Minn. 2013).

              If the Legislature’s intent is clear from the statute’s plain and
              unambiguous language, then [an appellate court] interpret[s]
              the statute according to its plain meaning without resorting to
              canons of statutory construction. But, if a statute is
              susceptible to more than one reasonable interpretation, then
              the statute is ambiguous and [the court] may consider the
              canons of statutory construction to ascertain its meaning.

Id. (citations omitted).

       The plain language of the statute does not require conviction of a criminal act;

rather, a person must commit a criminal act. Townsend admitted the following at the plea

hearing: (1) he lent Shufford his gun because Shufford intended to rob someone;

(2) Shufford told him that the robbery had gone “sour” and that he had to “slump” the

victim; (3) Townsend went with Shufford to the site of the murder and Shufford showed

him the dead victim in a car, saying that the victim is “not waking up” because Shufford

“slumped him”; and (4) Townsend knew the gun had been used to kill the victim. These

admitted facts “support a conclusion that defendant’s conduct falls within the charge to

which he desires to plead guilty.” Lussier, 821 N.W.2d at 588. Townsend admitted to

facts that described the commission of first-degree murder by Shufford and demonstrated


                                              6
that Townsend had reason to know that Shufford had committed the crime. Therefore,

Townsend’s plea was accurate.

       Townsend did not plead guilty to aiding and abetting the underlying crime, but

such cases provide the reasoning for upholding a related conviction when the principal

actor has been acquitted.     The Minnesota Supreme Court stated that acquittal of a

principal offender does not affect the conviction of a defendant charged with aiding and

abetting the principal. State v. Cegon, 309 N.W.2d 313, 314 (Minn. 1981); see also State

v. Iverson, 396 N.W.2d 599, 603 (Minn. App. 1986) (applying Cegon), review denied

(Minn. Jan. 18, 1987). The supreme court relied on the United States Supreme Court’s

decision in Standefer v. United States, in which the Court discussed the reasons why

nonmutual collateral estoppel does not apply in criminal cases, citing differences between

civil and criminal rules of evidence; the fact that the state cannot challenge an acquittal,

despite clear evidence of guilt; and the rules of suppression that can be invoked by one

defendant, but not by other parties to the crime. 447 U.S. 10, 22-24, 100 S. Ct. 1999

2007-08 (1980). The Court noted that “[t]his case does no more than manifest the

simple, if discomforting, reality that different juries may reach different results under any

criminal statute. That is one of the consequences we accept under our jury system.

While symmetry of results may be intellectually satisfying, it is not required.” Id. at 25,

100 S. Ct. at 2008-09 (quotation omitted).

       While it may seem unfair for Townsend to suffer a penalty greater than Shufford,

it is also within the power of a jury to find Townsend not credible or to exercise lenity

toward a defendant. The jury is the ultimate judge of credibility and it may have rejected


                                             7
Townsend’s testimony. See State v. Reese, 692 N.W.2d 736, 741 (Minn. 2005) [holding

in Cegon was that evidence was sufficient to convict defendant as principal]

(acknowledging that assessment of witness credibility is a jury function). Or the jury

could have exercised jury lenity, “the extraordinary power of the jury to issue a not-guilty

verdict even if the law as applied to the proven facts establishes that the defendant is

guilty.” State v. Hooks, 752 N.W.2d 79, 86 (Minn. App. 2008). But the fact of the jury’s

rejection of Townsend’s trial testimony or its act of lenity in Shufford’s case does not

demand lenity as to Townsend in his separate criminal action with the same underlying

facts. Because Townsend’s guilty plea was accurate, and, therefore, valid, the district

court did not err by denying Townsend’s motion to withdraw his guilty plea based on

manifest injustice.

                                            II.

       Under the fair-and-just standard, a court considers the reasons a defendant offers

to support withdrawal of a guilty plea and the prejudice to the state should withdrawal be

permitted. Raleigh, 778 N.W.2d at 97. The defendant has “the burden of advancing

reasons to support withdrawal”; the state has the burden of showing the prejudice that

would be caused by withdrawal. Id. This is a less demanding standard than the manifest-

injustice standard, but it does not permit withdrawal of “a guilty plea for simply any

reason.” State v. Theis, 742 N.W.2d 643, 646 (Minn. 2007) (quotation omitted). We

review the district court’s decision for an abuse of discretion. Raleigh, 778 N.W.2d at 97.

       Townsend’s sole reason for asking to withdraw his plea is that he “faces

punishment for an after-the-fact role in a murder that a jury determined could not be


                                             8
proved beyond a reasonable doubt.” As set forth above, the offense of aiding an offender

after the fact requires the defendant to know or have reason to know that another person

had committed a criminal act as defined by section 609.495, subdivision 3. The statute

does not require that the other person be convicted of the crime. This argument raises no

more persuasive reason for relief under the fair-and-just standard. Townsend had the

opportunity to present his case to a jury but chose to waive his trial rights to take

advantage of a favorable plea negotiation. The district court did not abuse its discretion

by concluding that Townsend’s realization that he made a bad bargain did not provide

him with a fair and just reason to withdraw his guilty plea. See Bradshaw v. Stumpf, 545
U.S. 175, 186, 125 S. Ct. 2398, 2407 (2005) (“[A] plea’s validity may not be collaterally

attacked merely because the defendant made what turned out, in retrospect, to be a poor

deal.”).

                                       DECISION

       Because Townsend admitted to a sufficient factual basis to aiding an offender after

the fact, his guilty plea was accurate despite the fact that the principal offender was

acquitted of the underlying offense.

       Affirmed.




                                            9